Citation Nr: 9903600	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-20 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for dependent's 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and sons



ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  The veteran died on December [redacted], 1995.  The 
appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1995.  The death 
certificate lists the cause of death as liver cancer, due to 
(or as a result of) metastatic carcinoid tumor.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  There is no competent evidence which shows that a 
service-connected disability was a principal or contributory 
cause of the veteran's death, or that the veteran's liver 
cancer or metastatic carcinoid tumor was in any way related 
to the veteran's service, to any disease or injury incurred 
in or aggravated by service, or to any exposure to Agent 
Orange.

4.  The veteran did not die in service, did not have a 
permanent total service-connected disability at the time of 
his death, nor did he die as the result of a service-
connected disability.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309,3.312 (1998).

2.  The appellant's claim of entitlement to basic eligibility 
for dependent's educational assistance benefits under Chapter 
35, Title 38, United States Code, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for the Cause of the 
Veteran's Death.

The appellant contends that a service-connected disability 
was either a principal or contributory cause of the veteran's 
death.  After a review of the record, the Board finds that 
the appellant has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim, the appellant needs 
to provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App.  609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

Service connection may be established for the cause of the 
veteran's death where it is shown that a service-connected 
disability, or a disability for which service connection 
should have been established at the time of the veteran's 
death, was either a principal or a contributory cause of 
death.  38 C.F.R. § 3.312 (1998).  Service connection may be 
established for a current disability resulting from disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991).

sufficient to render the claim for service 
connection for the presumptive disease well grounded.  Brock 
v. Brown, 10 Vet. App. 155, 162 (1997).  Thus, "where 
38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 3.309(e) are 
satisfied, the requirements for evidence of both service 
incurrence and causal nexus are satisfied."  Darby v. Brown, 
10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 Vet. 
App. 155, 162 (1997). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (1998) are met, 
even if there is no record of such disease during service:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.309(e) (1998); see 61 Fed. Reg. 57586-89 
(1996).  If the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) (1998) are also not satisfied, then the 
veteran's claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & 
Supp. 1997); 38 C.F.R. § 3.307(d), (1998) 

The Secretary of VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).

The veteran died on December [redacted], 1995.  The death 
certificate lists the cause of death as liver cancer, due to 
(or as a result of) metastatic carcinoid tumor.  The appellant, 
the surviving spouse of the veteran, contends that the veteran's 
liver cancer and metastatic carcinoid tumor were due to his 
service, were proximately due to or the result of his 
service-connected post-traumatic stress disorder, or were the 
result of the veteran's exposure to Agent Orange while in 
service.  At the time of his death, the veteran had 
established service connection for post-traumatic stress 
disorder, evaluated as 70 percent disabling.  The veteran had 
active military service in the Republic of Vietnam during the 
Vietnam era.

In this case, the determinative issues presented by the claim 
are whether the veteran's liver cancer or metastatic 
carcinoid tumor was etiologically related to a disease or 
injury incurred in or aggravated by service, and whether a 
disease or injury incurred in or aggravated by service was a 
principal or contributory cause of the veteran's death.  
Where a claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).  The Board concludes that medical evidence is 
needed to lend plausible support for the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492, 494-95 (1992).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any liver 
cancer or metastatic carcinoid tumor while in service.  The 
evidence of record first shows a diagnosis of liver cancer 
and metastatic carcinoid tumor in July 1994, approximately 23 
years following his separation from service.  There is no 
competent medical opinion or evidence of record which shows 
that the veteran's liver cancer or metastatic carcinoid tumor 
was incurred in or aggravated by service, was etiologically 
related to any disease or injury incurred in or aggravated by 
service, or was the result of the veteran's exposure to Agent 
Orange in service.

In fact, an August 1998 VA medical opinion specifically found 
that the veteran's carcinoid tumor was a very specific tumor 
made of argentaffin cells (Kultschitzsky's cells) which is 
not on the list of Agent Orange tumors.  The physician noted 
that type of tumor could invade the liver and was listed on 
the death certificate as the cause of the veteran's death.

The appellant has stated that she believes that the veteran's 
liver cancer and metastatic carcinoid tumor were the result 
of his exposure to Agent Orange in service.  However, a 
claimant would not meet the burden imposed by § 5107(a) 
merely by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak, 2 Vet.App. 609, 611 
(1992).

The Board finds that although the veteran has met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era, no competent medical evidence 
has been submitted demonstrating that the veteran's cause of 
death, liver cancer or metastatic carcinoid tumor, was the 
result of exposure to Agent Orange.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Veterans 
Appeals has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board finds that competent evidence has not been 
presented which shows that a service-connected disability was 
either a principal or a contributory cause of the veteran's 
death.  The evidence shows that the veteran died from liver 
cancer, due to (or as the result of) metastatic carcinoid 
tumor.  Liver cancer and metastatic carcinoid tumor were 
first shown by the evidence of record in July 1994, 
approximately 23 years following the veteran's separation 
from service.  In fact, the Board notes that there is no 
medical opinion of record which relates the veteran's death 
to any disease or injury incurred in or aggravated by 
service, or to the exposure to Agent Orange in service.  
Furthermore, there is no competent evidence of record which 
relates the veteran's liver cancer or metastatic carcinoid 
tumor to any exposure to Agent Orange while in service.

Therefore, the appellant has not presented a plausible claim 
for service connection for the cause of the veteran's death.  
The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for 
the cause of the veteran's death.  Since the appellant has 
not met her burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.

Where an appellant has not met the burden of presenting 
evidence of a well grounded claim, VA has no duty to assist 
her any further in developing facts pertinent to her claim. 
38 U.S.C.A. § 5107(a)(West 1991); 38 C.F.R. § 3.159 (1998).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. §  5103(a) to 
advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  
In this case, however, the VA has complied with this 
obligation in its January 1997 statement of the case and in 
the discussion above.

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
appellant.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the appellant's claim 
because the claim is not well grounded is not prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim of 
entitlement to service connection for the cause of the 
veteran's death is well grounded.


II.  Entitlement to Basic Eligibility for Dependent's 
Educational Assistance Benefits under Chapter 35, Title 38, 
United States Code.

The appellant contends that she is entitled to basic 
eligibility for dependents' educational assistance benefits 
under Chapter 35, Title 38, United States Code.  After a 
review of the record, the Board finds that the appellant's 
claim lacks legal merit and entitlement under the law.  
Therefore the claim must be denied and the appeal terminated.

For the purposes of dependents' educational assistance under 
38 U.S.C., Chapter 35, the child, spouse or surviving spouse 
of a veteran will have basic eligibility:  (a) if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable, or died in service, and (2) had a 
permanent total service-connected disability, or (3) had a 
permanent total service-connected disability in existence at 
the date of his death, or (4) died as a result of a service-
connected disability, or (5) is on active duty as a member of 
the Armed Forces and now is, and, for a period of more than 
90 days, has been listed by the Secretary concerned as 
missing in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign Government or power; and (b) the service-connected 
disability or death was the result of active service.  
38 C.F.R. § 3.807 (1998).

The Board notes that the veteran had established service 
connection for post-traumatic stress disorder, evaluated as 
70 percent disabling at the time of his death.  In addition, 
the evidence does not show that the veteran died in service, 
had a permanent and total service-connected disability at the 
time of his death, or died as a result of a service-connected 
disability.  Furthermore, section one of this decision has 
denied service connection for the cause of the veteran's 
death.  Therefore, the veteran does not meet the basic 
eligibility criteria found in § 3.807.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994). 

In this case, the law and not the evidence is dispositive.  
Therefore the appellant's claim for basic eligibility for 
dependents' educational assistance benefits under Chapter 35, 
Title 38, United States Code, is denied and the appeal 
terminated.

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant's claim of 
entitlement to basic eligibility for dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, lacks legal merit and entitlement under the law and 
must be denied and the appeal terminated.


ORDER

Because it is not well grounded, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is denied.  The appellant's claim of 
entitlement to basic eligibility for dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, is denied, and the appeal is terminated.  This appeal 
is denied in its entirety.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

